Exhibit 10.21
 
EMPLOYMENT AGREEMENT


Name of Employing Unit: Wuhan Blower Co., Ltd“Party A”
Type of Employing Unit: Limited Liability Corporation



Name: Jin Quihai “Party B”
Type of Permanent Residence:______________



--------------------------------------------------------------------------------


 
Enacted by Wuhan Labor and Social Security Bureau


Personal Information of Employee


Name
Jin Qihai
Previous Name
           
Gender
Male
Birth of Date
17 October, 1955
   
ID Number
140202195510174033
       
Nation
Han
Top Degree
Bachelor
       
Political Status
Party member
Date of being employed
26 September, 1974
       
Technical Grade
Senior Engineer
Telephone
         
Physical Condition
Good
Family Address
   
Has applied for and received <Labor Handbook> or <Employment Certificate of
non-Local Resident> or not? Yes No
 
Brief Description of Working Experience

 
-2-

--------------------------------------------------------------------------------


 
  Employment Agreement
 
Contract No.:
 
Pursuant to the Labor Law of the People’s Republic of China, relevant policies
and regulations, Party A and Party B hereby enter into this Employment Agreement
on the basis of equal and voluntary consultation.


Article 1. Term of the Contract
 

1.
Fixed Term

 
The term of this Contract shall be four (4) years, taking effect from 8th
October 2006 to 7th October 2010. The probation period agreed upon shall be
three (3) months.
 

2.
Flexible Period

 
This Contract shall take effect from ___Year___Month___Day to
____Year__Month__Day.
 

3.
Term be determined by finishing special work

 
The special work is:_____________________________


Article 2. Description of Job
 
Due to the production (work) needs of Party A, Party A hereby agrees to employ
Party B after examination and approval. Party B hereby agrees to perform the
management assignment in General Manager Office as General Manager.
 
Party B shall do his endeavor to complete the quantity target and quality target
attributed to his post:
 
Actively fulfill the production and working assignment as required by the
relevant department and post and strictly receive assessment according to the
Assessment Standard in respect of Working Quality stipulated by the Company.


Article 3. Labor Protection and Production (Working) Conditions
 

1.
Party A shall establish and perfect the system for occupational safety and
health, strictly implement the rules and standards of the State on occupational
safety and health, provide instructions in respect of occupational safety and
health to Party B, prevent accidents in the process of work, and reduce
occupational hazards.

 
-3-

--------------------------------------------------------------------------------


 

2.
Establishments for occupational safety and health must meet the standards
stipulated by the State.

 

3.
Party A shall provide Party B with conditions of occupational safety and health
conforming to the provisions of the State and necessary articles of labor
protection, and provide regular health examination for laborers engaged in work
with occupational hazards.

 

4.
Party A shall provide laborers who engaged in specialized operations with
specialized training and ensure that they acquire qualifications for such
special operations.

 

5.
Party A shall provide female staff and workers and juvenile workers with special
labor protection in accordance with the provisions of the State. “Juvenile
workers” hereby refer to laborers at the age of 16 but not 18 yet.

 

6.
Party B shall strictly comply with the operational rules and procedures relating
to safety in the labor process.

 

7.
Party B shall consciously accept the instructions with respect to labor safety
and health and follow Party A’s management staff’s directions. Party B must not
take risks that would result in the violation of rules and safety standards.

 

8.
In the event that any directions are given by Party A’s management staff that
violate the rules, require Party B to work in unsafe conditions, or compel any
acts that do harms to safety or physical health, Party B shall have the right to
refuse to implement the above, raise criticism, impeach or bring charges.



Article 4. Labor Discipline 
 
Party A shall formulate various rules and institutions in accordance with the
relevant provisions of the State. The specific contents include: various rules
or institutions which have been formulated or modified by the Company. Party B
shall understand and comply with the above institutions. In case of any
violation of the above institutions, Party B shall have the right to punish
Party A or terminate this Labor Contract.
 
Party B shall strictly observe various disciplines, obey management systems and
do his best to perform his duties.
 
-4-

--------------------------------------------------------------------------------



Article 5. Working Hours and Remuneration 
 

1.
Party A shall apply the system of forty (40) hours week and strictly implement
the working time and rest system adopted by the State. In case of any extension
of working time due to special circumstances, Article 41, 42, 43 and 44 of the
Labor Law shall be applicable.

 

2.
Party A shall apply the principal of distribution according to work and equal
remuneration for equal work. The wages paid by Party A shall not be less than
the level of minimum salary determined by the local competent authority.
According to the duties and working post that Party B is performing, the wages
for the probation period shall not be less than 400 RMB. After the expiration of
probation, the monthly wages shall not be less than 400 RMB (Excluding Bonus,
benefits and allowance). In the event that the manner in which the payable wages
are calculated is determined by products finished, the payment of monthly wages
shall be made in accordance with the products finished. The specific method
agreed to by the two Parties: in accordance with the applicable wages systems
and examination procedure of Party A.

 

3.
Party A may raise the level of Party B’s wages gradually according to the
Company’s operation conditions, the technique proficiency degree and labor
efficiency.

 

4.
Party A shall pay Party B the wages per month in the form of currency. The
30th day of each month shall be the pay day. (In case of rest or special
circumstances, the payment of wages may be advanced or postponed by several
days.

 

5.
In the event that Party A may be applicable to Article 36 and 38 of <Labor Law>
due to production (operation) characteristics, Party A shall apply to other
working (operation) rest regulations after the administrative department of
Labor and Social Security’s approval.

 
Article 6. Labor Insurance, Benefits and Remunerations
 

1.
Party A shall pay basic old-age insurance premium, unemployment insurance
premium and other social security fees for the benefit of Party B monthly in
accordance with the uniform provisions of Municipality.

 

2.
If Party B becomes injured or disabled on duty, Party A shall be responsible for
the treatment until the final stage. During the period of medical treatment,
Party A shall pay the actual medical treatment fees and the total amount of
wages per month. Party A shall arrange the kind of job as Party B’s capacity
allows for Party B after Party B’s recovery from injury. If Party B dies while
on duty, Party A shall pay the funeral expenses, fees for supporting immediate
family members and a lump-sum allowance for living in hardship in accordance
with the standards stipulated by the State.

 
-5-

--------------------------------------------------------------------------------


 

3.
If Party B suffers from illness or becomes injured during the period of this
Contract, compensation matters shall be implemented in accordance with <Rules on
Period of Medical Treatment in respect of Enterprise Employees Suffering From
Illness or Becoming Injured > (No. 479 issued by Labor and Social Security
Department in 1994) and <Notice on the implementation of Rules on Period of
Medical Treatment in respect of Enterprise Employees Suffering From Illness or
Becoming Injured by Labor and Social Security Department (No.236 issued in
1995).

 

4.
Party A shall pay Party B the following allowance in accordance with the
provisions of the State: Implementing according to the Company’s Wages system
and provisions.

 

5.
In the case of a female worker who has married, Party B shall be entitled to
pregnant leave, maternity leave, breast-feeding leave, family planning leave and
relevant remunerations entitlements.

 

6.
Party A shall consider the statutory holidays, wedding holidays and funeral
holidays which Party B has the right to enjoy as paid holiday.

 

7.
During the period of this Contract, Party B shall be entitled to home leave
provided by the State. During the leave, Party B shall be entitled to monthly
wages and various bonus (Year-end bonus will not be affected). Transportation
fees thereof shall be reimbursed by Party A in accordance with the relevant
provisions.



Article 7. Conditions for termination and cancellation of Labor Contract
 

1.
Conditions for termination of Labor Contract

 
The two Parties agree that this Contract shall automatically terminate upon any
of the following circumstances: (1) the expiration of this Labor Contract; (2)
Party B has gone through the retirement procedure; (3) Any party to this Labor
Contract disqualifies the party entitlements; (4) impossibility of performance
of this Labor Contract due to other irresistible causes.
 

2.
Conditions for the cancellation of Labor Contract

 

(1)
This Labor Contract may be cancelled upon consensus through consultation between
Party A and Party B.

 
-6-

--------------------------------------------------------------------------------




(2)
Party A shall cancel this Labor Contract if Party B falls within any of the
following circumstances: (i) to be proved unsatisfactory to the employment terms
during the probation period; (ii) Severe violations of Party A’s labor
disciplines, rules or systems; (iii) Caused great harm to the interests of Party
A due to severe breach of duty and engagement in malpractices for selfish ends;
(iv) Being prosecuted for the criminal liability according to law.

 

(3)
In any of the following circumstances, Party A may revoke this Labor Contract
but a written notification shall be given to Party B 30 days in advance: (i)
where Party B is unable to take up his original work or any new work arranged by
Party A after the expiration of his medical treatment period for illness or
injury not being suffered on duty; (ii) where Party B is unqualified for his
work and remains unqualified even after training or change of work post; and
(iii) no agreement on modification of this Labor Contract can be reached through
consultation when the objective circumstances taken as the basis for the
conclusion of the contract have greatly changed so that the original labor
contract can no longer be carried out.

 

(4)
Party A shall not revoke this Labor Contract in any of the following
circumstances:

 
(i) To be confirmed to have totally or partially lost the ability to work due to
occupational diseases or injuries on duty; (ii) To be receiving medical
treatment for diseases or injuries within the prescribed period; (iii) To be a
female worker during the period of being pregnant, puerperal, or breast-feeding;
(iv) Other circumstances stipulated by laws and administrative regulations.
 

(5)
If Party B intends to revoke this Contract, it shall give a written notice to
Party A 30 days in advance.

 

(6)
Party B may notify Party A at any time of his decision to revoke this Contract
in any of the following circumstances:

 
(i) Within the probation period;
 
(ii) Where Party A forces Party B to work by resorting to violence, intimidation
or illegal restriction of personal freedom; or
 
(iii) Failure on the part of Party A to pay labor remuneration or to provide
working conditions as agreed upon in this labor contract.
 
-7-

--------------------------------------------------------------------------------


 
Article 8. Matters considered to be agreed by the two Parties
 

1.
In the event of cancellation of this Contract, Party A shall pay: the relevant
fees in accordance with the relevant provisions of the State.

 

2.
In the event of termination of this Contract, Party A shall pay:

 

3.
In the event of termination or cancellation of this Contract, Party B shall
return: production data, technical data, documentation relating to production,
technique, operation and management (Including production tools, drawings,
correspondence, memorandum, customer list, chart, training materials, study
materials, etc.) and the company’s assets. Party B shall also pay some fees
payable prescribed by relevant institutions.

 

4.
Other relevant matters: <1> Party B shall keep Party A’s know-how and economic
secrets confidential and preserve Party A’s reputations; <2> Party A shall be
entitled to adjusting Party B’s work position and the relevant remunerations
according to practical needs for production and operation, personal working
ability, working achievement and working performance; <3> Party A shall have the
right to reduce the work force when the production assignment are not
sufficient; <4> As for the employees who have entered into a Training Agreement
with the Company, the term of their labor contract shall be postponed to the end
of service period agreed upon in Training Agreement; <5> Training Agreement and
Supplementary Agreement as the amendment of Labor Contract, shall have
equivalent legal effect.



Article 9. Liabilities for Breach of Contract
 
In the event that either Party violates the provisions of this Contract and
causes economic losses for the other Party, the defaulting party shall bear the
liability for compensation according to the consequence and the extent of
responsibility. The Parties hereby specifically agree as follows: In the event
that any employee brings adverse affect to the Company by disclosing the
Company’s technical know-how, secretly transferring the Company’s technological
achievements, technical documentation and economic contracts, he shall pay 1-5
times total sum of wages as the fine for breach of contract. Furthermore, any
employee that causes economic losses shall be investigated into the legal
liability.
 
-8-

--------------------------------------------------------------------------------


 
Article 10. Settlement of Labor disputes
 
Where a labor dispute takes place because of this Contract, Party A and Party B
shall settle the dispute by consultation. The trade union may consult with Party
A for the settlement of dispute on Party B’s behalf. If the consultation fails,
Party A and Party B shall appeal to arbitration with local Labor Dispute
Arbitration Committee pursuant to the relevant provisions regarding labor
disputes settlement. If one of the parties does not accept of the arbitration
award, the party may bring an action against it to local People's Court.


Article 11.
 
In the event of any articles that are not involved in this contract or any
inconsistency between rules or regulations stipulated by Party A and laws,
regulations and policies promulgated by the State, Province and Municipality,
the applicable laws, regulations and policies of the State, Province and
Municipality shall prevail.


Article 12.
 
This Contract shall come into force upon the date of signature by the two
Parties. This Contract is executed in two originals. Each Party hereto shall
hold one (1) counterpart.
 

Party A (seal): Wuhan Blower Co., Ltd Party B (seal): /s/ Jin Qihai

 

Legal Representative (Proxy) Signature: /s/ Xu Jie  

 
Date of Execution: D____M____ Y______
 

 
Witness (Signature):
Witness Authority (Seal):

 
Date of Testimony: D____M____ Y______
 
-9-

--------------------------------------------------------------------------------


 